Cole, J.
It is very obvious that there was no error in tbe refusal of the court to give the requests asked by the defendant, nor in the charge given, if chapter 273, Laws of 1874, is a valid enactment. This, in effect, is conceded by the counsel for the company. The constitutionality of that law was affirmed, after full argument and due consideration, in the case of The Attorney General v. Railway Companies, 35 Wis., 425, and therefore need not be further noticed.
It is however claimed that the verdict is excessive. There was a special verdict: the jury finding that the actual damage sustained by tbe plaintiff, as defined and explained by the court, was $600, but rendering a verdict for $1,000, on which judgment was entered. Now it is said there was nothing whatever in tbe case which would authorize a verdict and judgment for more than actual damages. The complaint states facts showing that the employees of the company committed a most wanton and aggravated assault upon the plaintiff while forcibly ejecting him from tbe cars. The answer states that tbe conductor, after requesting the plaintiff to pay tbe amount of fare demanded, or leave the cars, “ removed him by force, using no more force and violence than was absolutely necessary,” or than he might lawfully use for that purpose.
What the evidence was in regard to the alleged assault of the conductor, we do not know. The bill of exceptions does not purport to contain all tbe testimony given on tbe trial. If tbe evidence showed a malicious and aggravated assault upon tbe plaintiff by tbe employees of. tbe company, which act was either authorized or approved by the principal, then certainly it was a ease for exemplary damages, within the rule laid down *197in Craker v. Chicago & Northwestern R’y Co., 36 Wis., 657. Whether, if it appeared that the company authorized the conductor to remove the plaintiff from the cars in case he did not pay the additional fare demanded, and.that this was done without any aggravating circumstances, exemplary damages could be recovered, is a question we need not here determine, as it is not necess’arily involved in the case. In the absence of a certificate that the bill of exceptions contains all the evidence, we must presume that the verdict -was warranted by the facts and circumstances attending the assault and the action of the company in respect to it.
By the Court. — The judgment of the circuit court is affirmed.